    Case 1:07-cv-11387-DLC-DCF Document 253-2 Filed 03/17/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK



                                         )
SECURITIES AND EXCHANGE COMMISSION       )
                                         )
            Plaintiff,                   )
                                         )
            v.                           )
                                         )                             Case No. 1:07-cv-11387 (DLC)
BRIAN N. LINES, SCOTT G. S. LINES,       )
LOM (HOLDINGS) LTD.,                     )
LINES OVERSEAS MANAGEMENT LTD.,          )
LOM CAPITAL LTD.,                        )
LOM SECURITIES (BERNUDA) LTD.,           )
LOM SECURITIES (CAYMAN) LTD.,            )
LOM SECURITIES (BAHAMAS) LTD.,           )
ANTHONY W. WILE, WAYNE E. WILE,          )
ROBERT J. CHAPMAN, WILLIAM TODD PEEVER, )
PHILLIP JAMES CURTIS, AND RYAN G. LEEDS, )
                                         )
            Defendants.                  )


                               ORDER TO DISBURSE FUNDS TO
                                  PAY TAX OBLIGATIONS

       The Court, having reviewed the Securities and Exchange Commission’s Motion to

Disburse Funds to Pay Tax Obligations for tax years 2010 to 2019, and the supporting Declaration

of Jude P. Damasco In Support of Request to Make Tax Payment (“Declaration”), and for good

cause shown,

      IT IS HEREBY ORDERED:

         1. The Clerk of the Court shall issue a check on the Court Registry Investment System

               (“CRIS”) Account Number 1:07-cv-11387 under the case name designation “SEC v. Brian

               N. Lines, et al.,” for the amount of $48,050.00 payable to “Miller Kaplan Arase LLP SEC

               Trust Account” for the payment of federal tax obligations for tax years 2010 to 2019 as

               provided in the Declaration of Jude P. Damasco. The check shall contain the notation “SEC

               v. Lines Fair Fund” Case No. 1:07-cv-11387, EIN XX-XXX1856, tax years 2010 to 2019

               Federal Estimated Tax Liabilities.
    Case 1:07-cv-11387-DLC-DCF Document 253-2 Filed 03/17/20 Page 2 of 2




         2. The Clerk shall send the check by certified mail to:

              Miller Kaplan Arase LLP
              Two Embarcadero Center, Suite 2280
              San Francisco, CA 94111

             The Commission’s counsel shall provide to the Court Registry the necessary
             overnight shipping information and the SEC’s billing number.




Dated: ___March 18___________, 2020
